DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Examiner Interview Summary
The examiner contacted attorney of record Scott Crawford to inform him that the Examiner was trying to get the application in condition for allowance.  In addition to the below Examiner’s Amendment, the Examiner requested Applicant file a terminal disclaimer to avoid a non-statutory double patenting rejection in view of US Pat. 10,478,367.  Applicant agreed to file an e-terminal disclaimer accordingly.

Claims 1 and 3-8 are allowed based on the Examiner’s Amendment below.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney of record Scott Crawford on May 5, 2022.

The application has been amended as follows: 

In claim 1 lines 1-2, the term “strengthening the muscles in the back” has been changed to --strengthening muscles in a back of a user--.

In claim 1 line 11, the term “support frame.” has been changed to 
--support frame;
	wherein the thigh support surface forms an angle with the lower back support surface and the lower leg surface is at an angle with respect to the thigh support surface, wherein the lower back support surface is located in the same plane as the upper back support, the thigh support surface and the lower leg support surface form an angle having an apex, with the apex adapted to be positioned behind a user's knee whereby when the reclinable therapeutic massage chair is in the horizontal position, the user's thighs will be inclined upwardly toward the apex and the user's lower leg will extend downwardly from the apex.--

Please cancel claim 2.

In claim 3 line 1, the term “claim 1 wherein” has been changed to --claim 1, wherein--.

In claim 4 line 1, the term “claim 3 wherein” has been changed to --claim 3, wherein--.

In claim 5 line 1, the term “claim 1 further” has been changed to --claim 1, further--.

In claim 6 line 1, the term “claim 1 further” has been changed to --claim 1, further--.

In claim 7 line 1, the term “claim 1 wherein” has been changed to --claim 1, wherein--.

In claim 7 line 2, the term “a second linear actuator” has been changed to --a third linear actuator--.

In claim 8 line 1, the term “claim 1 wherein” has been changed to --claim 1, wherein--.

In claim 8 line 2, the term “oscillates is horizontal” has been changed to --oscillates is a horizontal--.

Please replace the abstract with the following replacement abstract:
--A therapeutic massage chair is reclinable between a horizontal and an inclined position. The chair includes an upper back support member and a lower support member that is axially movable along a support frame, and is also rotatable about an axis which is perpendicular to the plane of the upper back support member. Electric linear actuators are provided to both axially move and oscillate the lower body support member.--

In the Specification:
Please replace Para. [0011] with the following replacement paragraph:
--Horizontal support members 6 and 28 may have suitable castors 29 on their outer 
ends. Referring again to FIG. 1, chair 2 further includes an upper back support 16 secured to chair support frame 4. A head rest portion 15 may be provided for upper back support 16. A pair of cylindrical cushions 9 are attached to the frame 4 by supports 8 and tubes 30 that fit within sockets 45 shown in FIG. 3. Cylindrical cushions 9 extend outwardly from supports 8 and are adapted to be located at the arm pits of a user. The length of the supports 8 may be adjusted by telescoping members 10 that slide within supports 8 and are lockable by a pin or detent 22 and holes 3 as is known in the art. Upper back support 16 may be formed as a cushion supported by a planar member attached to frame 4. Frame 4 includes a bottom closure 61.--

Please replace Para. [0012] with the following replacement paragraph:
--Chair 2 also includes a lower body support member 17 that has three support sections 18, 19, and 20 integrally formed together as a unit. Surface 18 is adapted to support the lower back portion of a user, surface 19 supports the upper thighs of a user and surface 20 conforms to the lower legs beneath the knees. In use, the back of a user's knees will be located at point 22 of the lower support member. Lower body support member 17 is secured to a platform 27 which is mounted for reciprocal and oscillatory motion as will be explained later. As shown in FIG. 2, an electric linear actuator 25 is mounted on a cross support member 26 and extends to box frame 4 for pivoting the chair about pivot point 21 shown in FIG. 1.--

Please replace Para. [0013] with the following replacement paragraph:
--The internal mechanism for extending and retracting lower body support member with respect to box frame 4 will now be discussed with reference to FIG. 3. A carriage member 50 is slidably supported on shaped track supports 59 that are attached to a stationary frame 60 which is secured to box frame 4. Box frame 4 includes an upper and lower rectangular frames 42 and 46 as well as side walls 102 and 103.--

Please replace Para. [0014] with the following replacement paragraph:
--Stationary frame 60 includes a front wall portion 65 to which an electric linear actuator 56 including extension rod 57 is secured. The end of the extension rod 57 is attached to a cross beam 53 of the carriage member 50. Carriage member 50 includes upper and lower elongated plates 55 and 54 on each side and a vertical plate members 91 extending between plates 55 and 54 on each side of the carriage. These plates are welded together and to an end plate 64. Each inner surface of vertical plate members 91 carries a longitudinally extending track member 58 which slides along a complimentary shaped track support 59 attached to the outer vertical surface of stationary frame 60. In this manner, as extension rod 57 of linear actuator 56 is extended or retreated, carriage member 50 will move accordingly.--

The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
Reference character 96 designates two separate parts in Figs. 2 and 5.
The following reference characters should be removed from the figures as they do not appear in the specification: 41, 43, and 44 in Fig. 3; 62, 75, 101, and 112 in Fig. 4; 88 and 93 in Fig. 5.
Reference character 61 has been used in multiple places within Fig. 3 to refer to the same singular structure.  Figs. 4 and 5 also suffer from the same deficiency.
Reference character 49 has been used to designate two separate structures within Fig. 3.
Reference character 65 designates two separate parts in Figs. 3-5.
Reference character 64 designates two separate parts in Figs. 3-5.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, fails to teach at least a reclinable therapeutic massage chair comprising said lower body support member being mounted for both reciprocal and oscillating movement in a same plane on the chair support frame; wherein the thigh support surface forms an angle with the lower back support surface and the lower leg surface is at an angle with respect to the thigh support surface, wherein the lower back support surface is located in the same plane as the upper back support, the thigh support surface and the lower leg support surface form an angle having an apex, with the apex adapted to be positioned behind a user's knee whereby when the chair is in the horizontal position, the user's thighs will be inclined upwardly toward the apex and the user's lower leg will extend downwardly from the apex, as recited in claim 1 lines 11-18, as currently amended.
The closest prior art of record includes McBride (US 2008/0061615) who teaches a supporting device including a floor support assembly, a chair support frame, an upper back support, and a lower body support member; but McBride does not disclose a linear actuator extending between the floor support assembly and the chair support frame.
The closest prior art of record also includes Mayer (US 8,002,797) who teaches a table traction apparatus including a floor support assembly, a chair support frame, an upper back support, a lower body support member, and a linear actuator between floor support assembly and the chair support frame; but Mayer does not teach said lower body support member being mounted for both reciprocal and oscillating movement in a same plane on the chair support frame.
The closest prior art of record also includes Barreiro (US 2003/0025366) who teaches a massage power reclining chair including a floor support assembly pivotably connected with an upper back support and a lower body support member, a linear actuator extending therebetween to adjust the tilt angle; but Barreiro does not disclose the lower body support member being mounted for both reciprocal and oscillating movement in the same plane on the chair support frame.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2005/0049530 to Kim, US 2003/0158504 to Hiyamizu et al, US 2008/0061615 to McBride et al, US 2006/0235340 to Gibson, US 2005/0131273 to Asano et al, US 6,277,141 to Lake, US 4,469,093 to Chaplar, US 6,243,897 to Sumiya, US 6,224,563 to Nonoue et al, and US 7,654,974 to Bass each recite a massage chair.
US 2007/0157376 to Paz et al, US 2012/0209157 to Racine, US 4,354,485 to Safadago, and US 4,207,879 to Safadago et al each recite a tiltable, powered chair.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785      

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785